DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 22 April 2021 is acknowledged.
The restriction requirement between Groups I-III, as set forth in the Office action mailed on 22 April 2021 , has been reconsidered in view of the amendments to the claims. The restriction requirement is hereby withdrawn. Claims 1-24 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,121,601 A to Kammel (Kammel).
In reference to claim 1, Kammel discloses an aftertreatment component, comprising: an inlet connector tube (20, Figs. 1, 7) that receives exhaust gas; an outlet connector tube (rightmost tube in figures); a chamber (12) between the inlet connector tube and the outlet connector tube; a flow dissipater (46a-i) positioned within the chamber, wherein the flow dissipater is configured to receive the exhaust gas from the inlet connector tube and to expel the exhaust gas via a plurality of perforations (the combination of the elements 46a-i in conjunction with the screens 206, 208, 210), wherein the plurality of perforations define an open area of the flow dissipater, and wherein the open area of the flow dissipater is greatest proximate to the inlet connector tube and progressively decreasing proximate to the outlet connector tube (due to the stepped nature of elements 46a-i; see Fig. 4); and a substrate (48) positioned within the chamber and spaced from the flow dissipater, wherein the substrate extends around the flow dissipater and is configured to receive the exhaust gas from the flow dissipater to provide treated exhaust gas to the outlet connector tube (see arrows 52).
In reference to claim 2, Kammel discloses the aftertreatment component of claim 1, further comprising a cap (at 46j) positioned within the chamber, the cap configured to prevent the exhaust gas from circumventing the substrate.
In reference to claim 3, Kammel discloses the aftertreatment component of claim 2, wherein the cap comprises a channel (at 58) configured to receive the treated exhaust gas from the substrate and to provide the treated exhaust gas to the outlet connector tube.
In reference to claim 4, Kammel discloses the aftertreatment component of claim 1, wherein the flow dissipater further comprises a plurality of vanes (46a-i) extending from the flow dissipater; and wherein the plurality of vanes are configured redirect the exhaust gas expelled via the plurality of perforations.
In reference to claim 5, Kammel discloses the aftertreatment component of claim 4, wherein the plurality of perforations are arranged in a first plurality of concentric rows and a second plurality of concentric rows, the first plurality of concentric rows and the second plurality of concentric rows alternating along the flow dissipater (see Figs. 1, 7).
In reference to claim 9, Kammel discloses the aftertreatment component of claim 1, wherein the flow dissipater is frustoconical in shape (the stepped nature of elements 46a-i forms a frustoconical shape – see Figs. 1 and 7).
In reference to claim 10, Kammel discloses the aftertreatment component of claim 9, wherein the flow dissipater is defined by a first diameter proximate to the inlet connector tube and a second diameter proximate to the outlet connector tube (see Figs. 4, 9), the second diameter less than the first diameter; and wherein the substrate is cylindrical in shape such that a radial distance between the flow dissipater and the substrate gradually increases from a location proximate to the inlet connector tube to a location proximate to the outlet connector tube (see Figs. 1, 7).
In reference to claim 11, Kammel discloses the aftertreatment component of claim 10, wherein the substrate is defined by a substrate restriction between a first end of the substrate proximate to the inlet connector tube and a second end of the substrate proximate to the outlet connector tube; the substrate restriction progressively increasing from the first end of the substrate to the second end of the substrate (due to the diameter of elements 46a-I; see Figs. 4 and 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammel as applied to claim 1 above, and further in view of US 2016/0312680 A1 to Gehrlein et al. (Gehrlein).
In reference to claims 6 and 7, Kammel discloses the aftertreatment component of claim 1, including a structure to redirect exhaust gas but fails to explicitly disclose the particular features of the perforations. However, Gehrlein discloses a similar structure for directing gas flow including a plurality of tabs (“swirl flaps” 3a, 3b, par. 0045) extending into the flow dissipater; and wherein the plurality of tabs redirect the exhaust gas after being expelled through the plurality of perforations, wherein the each of the plurality of tabs is structurally integrated within the flow dissipater such that the plurality of tabs define the plurality of perforations (see Figs). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the flow directors of Gehrlein for the vanes of Kammel. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the structures perform the same function and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Additionally, it has also held that changes in shape are a matter of choice which a person of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed container is significant.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kammel as applied to claim 7 above, and further in view of US 2003/0034201 A1 to Lin (Lin).
In reference to claim 8, the modified Kammel teaches the aftertreatment component of claim 7, wherein each of the plurality of tabs is rectangular in shape (see Gehrlein); but fails to explicitly disclose the flow dissipater is polyhedral in shape. However, Lin discloses a similar perforated exhaust structure wherein the flow dissipater is polyhedral in shape. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the shape of Lin for the shape of the modified Kammel. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the structures perform the same function and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Additionally, it has also held that changes in shape are a matter of choice which a person of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed container is significant.
Claims 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammel as applied to claim 1 above, and further in view of US 3,154,388 A to Purse (Purse).
In reference to claims 12 and 13, Kammel discloses the aftertreatment component of claim 1, wherein the flow dissipater is cylindrical in shape such that a radial distance between the flow dissipater and the substrate gradually increases from a location proximate to the inlet connector tube to a location proximate to the outlet connector tube (see Kammel, Figs. 1 and 7), but fails to explicitly disclose the substrate is frustoconical in shape. However, Purse discloses a similar apparatus with the same function, wherein the substrate is defined by a first diameter proximate to the inlet connector tube and a second diameter proximate to the outlet connector tube, the first diameter smaller than the second diameter. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the substrate shape of Purse for the substrate shape of Kammel. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the structures perform the same function and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Additionally, it has also held that changes in shape are a matter of choice which a person of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed container is significant.
In reference to claims 14-23, the systems claimed are substantively identical to what is taught by the modified Kammel. See rejections above; the same rationale applies.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kammel as applied to claim 20 above, and further in view of US 2011/0113755 A1 to Kim (Kim).
In reference to claim 24, the modified Kammel teaches the aftertreatment system of claim 20 including a particulate filter (col. 1, line 27), but fails to teach a selective catalytic reduction catalyst. However, Kim discloses an aftertreatment system of similar structure that functions for the same purpose and discloses that the substrate is useful for both a filter and a selective reduction catalyst (par. 0073). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the SCR catalyst substrate taught by Kim for the filter substrate of the modified Kammel. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the structures perform the same function and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be relied upon in a subsequent office action:
US 2013/0180798 A1, US 2006/0029527 A1, US 7,380,397 B2 and US 5,892,186 A each disclose structures that may anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746 
21 May 2021